Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 2-19 and 21-23 are presented for examination. 
3.	Claims 1 and 20 were cancelled. 
4.	Claims 21-23 are added.
5.          This office action is in response to the RCE filed 07/12/2022. 
6.	Claims 2, 15 and 16 are independent claims.
7.	The office action is made Non-Final.

Allowable subject matter
8.	Claim(s) 4-6 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner Note
9.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.



Double Patenting (Maintained)
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2, 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 14 of copending Application No. (16/528091). Although the claims at issue are not identical, they are not patentably distinct from each other.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 2-19 and 21-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 2, 15 and 16 recite:
Claim 2 recites “selectively applying data reduction when storing the data blocks in the persistent block storage managed by the block-storage server based, at least in part, on the received metadata; 
claim 15 recites “selectively apply data reduction when storing the data blocks in the persistent block storage managed by the apparatus based, at least in part, on the received metadata” and 
claim 16 recites “send the determined metadata to the remote block-storage server for selectively applying data reduction when storing the data blocks in the persistent block storage”.
This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting in claim 2 “a remote file server”, “the block-storage server”, in claim 15“persistent block storage”, “controller”, and “memory” and in claim 16“a non- transitory computer-readable storage medium”, “file server”, “a remote block-storage server”, and “persistent block storage” nothing in the claims 2, 15 and 16 elements preclude the steps from practically being performed in the mind. For example, but for the generic computer components, these limitations in the context of these claims encompasses Using a generic computer to organize blocks of data. Examiner notes that a person can operate a generic computer user interface to organize data and store its location.  An off the shelf computer system can perform these functionalities, i.e., of a block storage system. Without further clarifications, the invention is understood as stated above. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas either through observation, evaluation and judgment. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because:
The claims recite additional elements: claim 2 “a remote file server”, “the block-storage server”, in claim 15“persistent block storage”, “controller”, and “memory” and in claim 16“a non- transitory computer-readable storage medium”, “file server”, “a remote block-storage server”, and “persistent block storage” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims recite additional elements of:
“receiving, from a remote file server, data blocks to be written to persistent block storage managed by the block-storage server; 
receiving, by the block-storage server from the remote file server, metadata describing files to which the data blocks belong in a set of filesystems managed by the remote file server, wherein receiving the metadata includes receiving file type indicators for respective ones of the files to which the data blocks belong in the set of filesystems managed by the remote file server;”.
 which taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, claims 2, 15 and 16 are directed to an abstract idea.
Claims 2, 15 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of claim 2 “a remote file server”, “the block-storage server”, in claim 15“persistent block storage”, “controller”, and “memory” and in claim 16“a non- transitory computer-readable storage medium”, “file server”, “a remote block-storage server”, and “persistent block storage” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the extra solution activity (pre-solution activity) of:
 “receiving, from a remote file server, data blocks to be written to persistent block storage managed by the block-storage server; 
receiving, by the block-storage server from the remote file server, metadata describing files to which the data blocks belong in a set of filesystems managed by the remote file server, wherein receiving the metadata includes receiving file type indicators for respective ones of the files to which the data blocks belong in the set of filesystems managed by the remote file server”
 simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network and storing and retrieving information in memory as few of the well-understood, routine and conventional activities (pre-solution activity of receiving information) (see MPEP 2106.05(d)(II) and MPEP 2106.05(g).
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 2, 15 and 16 are not patent eligible.

Regarding dependent claims 3-14, 17-19 and 21-23: 
Claim 3 recites additional elements/limitations “wherein each of a plurality of known file types is associated with a corresponding degree of data reduction; and wherein selectively applying data reduction includes determining a known file type for each of a set of the data blocks received from the remote file server and selectively applying the corresponding degree of data reduction thereto” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas either through observation, evaluation and judgment. Accordingly, the claims recite an abstract idea.
Claim 4 recites additional elements/limitations “wherein selectively applying data reduction includes, for a particular file type: detecting that the particular file type is not associated with a corresponding degree of data reduction, and, in response, (i) applying data reduction to a first set of data blocks of files whose metadata includes a file type indicator of the particular file type and (ii) recording a reduction ratio for the data reduction applied to the first set of data blocks; after recording the reduction ratio for the data reduction applied to the first set of data blocks, (i) detecting that the particular file type has become associated with a corresponding degree of data reduction based on the recorded reduction ratio and, in response, (ii) applying the corresponding degree of data reduction to a second set of data blocks of files whose metadata includes the file type indicator of the particular file type”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas either through observation, evaluation and judgment. Accordingly, the claims recite an abstract idea.
Claim 5 recites additional elements/limitations “wherein selectively applying data reduction further includes: after recording the reduction ratio for the particular file type, sending the reduction ratio to the remote file server in connection with the file type indicator of the particular file type”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas either through observation, evaluation and judgment. Accordingly, the claims recite an abstract idea and “prior to detecting that the particular file type has become associated with the corresponding degree of data reduction, receiving, from the remote file server, supplemental metadata that indicates that the remote file server has assigned the particular file type to the corresponding degree of data reduction” which further elaborate on the insignificant extra solution activity of receiving data as identified above in the analysis of claim 2. This claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Claim 6 recites additional elements/limitations “wherein selectively applying data reduction further includes, after recording the reduction ratio for the particular file type and prior to detecting that the particular file type has become associated with the corresponding degree of data reduction: determining the corresponding degree of data reduction based on the recorded reduction ratio and assigning the corresponding degree of data reduction, as determined, to the particular file type”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas either through observation, evaluation and judgment. Accordingly, the claims recite an abstract idea.
Claim 7 recites additional elements/limitations “wherein the file type indicators include file extensions”, Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Claim 8 recites additional elements/limitations “wherein selectively applying data reduction includes selectively applying data compression based, at least in part, on the received metadata”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas either through observation, evaluation and judgment. Accordingly, the claims recite an abstract idea.
Claim 9 recites additional elements/limitations“ wherein selectively applying data compression includes selectively: refraining from applying data compression to a first set of data blocks belonging to files whose metadata includes file type indicators that belong to a first class and applying data compression to a second set of data blocks belonging to files whose metadata includes file type indicators that belong to a second class”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas either through observation, evaluation and judgment. Accordingly, the claims recite an abstract idea.
Claim 10 recites additional elements/limitations “selectively applying data compression includes applying a varying degree of data compression to data blocks based, at least in part, on their respective file types, as determined by reading the file type indicators of the metadata of the files to which the data blocks belong.”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas either through observation, evaluation and judgment. Accordingly, the claims recite an abstract idea.
Claim 11 recites additional elements/limitations “wherein applying the varying degree of compression to data blocks is further based on a current system load of the block-storage server”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas either through observation, evaluation and judgment. Accordingly, the claims recite an abstract idea.
Claim 12 recites additional elements/limitations “wherein selectively applying data reduction includes selectively applying block deduplication based, at least in part, on the received metadata”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas either through observation, evaluation and judgment. Accordingly, the claims recite an abstract idea.
Claim 13 recites additional elements/limitations “wherein selectively applying block deduplication includes selectively: refraining from applying block deduplication to a first set of data blocks belonging to files whose metadata includes file type indicators that belong to a first class and applying block deduplication to a second set of data blocks belonging to files whose metadata includes file type indicators that belong to a second class”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas either through observation, evaluation and judgment. Accordingly, the claims recite an abstract idea.
Claim 14 recites additional elements/limitations “wherein selectively applying block deduplication includes selectively: refraining from applying block deduplication to a first set of data blocks belonging to files whose metadata indicates file sizes larger than a threshold size and applying block deduplication to a second set of data blocks belonging to files whose metadata indicates file sizes smaller than the threshold size”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas either through observation, evaluation and judgment. Accordingly, the claims recite an abstract idea.
Claim 17 recites additional elements/limitations “receive feedback from the remote block-storage server regarding how the remote block-storage server has selectively applied data reduction and perform an action responsive to the received feedback”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas either through observation, evaluation and judgment. Accordingly, the claims recite an abstract idea.
Claim 18 recites additional elements/limitations “wherein the feedback received from the remote block-storage server indicates a reduction ratio achieved for the data reduction applied to data blocks of files whose metadata indicated a particular file type; and wherein performing the action responsive to the received feedback includes: determining a degree of data reduction based on the received reduction ratio”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas either through observation, evaluation and judgment. Accordingly, the claims recite an abstract idea and “sending, to the remote block-storage server, supplemental metadata that indicates assignment of the particular file type to the determined degree of data reduction” which further elaborate on the insignificant extra solution activity of receiving data as identified above in the analysis of claim 2. This claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Claim 19 recites additional elements/limitations “wherein the feedback received from the remote block-storage server indicates that the remote block-storage server has refrained from applying any data reduction to particular data blocks due to those data blocks belonging to a particular file that the remote block-storage server has determined should be subject to intensive whole-file data reduction and wherein performing the action responsive to the received feedback includes applying intensive whole-file data reduction to the particular file during a period of reduced storage activity”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas either through observation, evaluation and judgment. Accordingly, the claims recite an abstract idea.
Claim 21 recites additional elements/limitations “wherein the filesystems managed by the remote file server include inodes for the respective ones of the files to which the data blocks belong, and wherein the inodes for the respective ones of the files to which the data blocks belong store the file type indicators for the respective ones of the files to which the data blocks belong on the remote file server”, The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “inodes” to perform the steps of claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Claim 22 recites additional elements/limitations “wherein the filesystems managed by the remote file server include inodes for the respective ones of the files to which the data blocks belong, and wherein the inodes for the respective ones of the files to which the data blocks belong store the file type indicators for the respective ones of the files to which the data blocks belong on the remote file server”, The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “inodes” to perform the steps of claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Claim 23 recites additional elements/limitations “wherein the selectively applying data reduction when storing the data blocks in the persistent block storage managed by the block-storage server is further based on the file type indicators for respective ones of the files to which the data blocks belong in the set of filesystems managed by the remote file server”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas either through observation, evaluation and judgment. Accordingly, the claims recite an abstract idea.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim(s) 2, 3, 7-16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US Pub. No. 20110125722) in view of Ben Dayan et al. (US Pub. No. 20190146672).

15.	Regarding claim 2, Rao teaches a method performed by a block-storage server of storing data, the method comprising: 
	receiving, from a remote file server, data blocks to be written to persistent block storage managed by the block-storage server (Rao FIG. 1 illustrates an example of files and data segments, FIG. 8 illustrates a technique for performing compression across multiple segments, [0023], “writing data to file servers” [0048], “The deduplicated segments may be associated with a datastore suitcase maintained at a storage array.”, [0051], “The complete implementation can also be done in custom hardware.  The interface 911 is typically configured to send and receive data packets or data segments over a network.  Particular examples of interfaces the device supports include Ethernet interfaces, frame relay interfaces, cable interfaces, DSL interfaces, token ring interfaces, and the like (remote file server)”, claim 1, “receiving a plurality of data files”);
receiving, by the block storage server from the remote file server, metadata describing files to which the data blocks belong in a set of filesystems managed by the remote file server (Rao Fig 8, [0048], “The deduplicated segments may be associated with a datastore suitcase maintained at a storage array. At 803, file types (metadata) associated with the multiple deduplicated segments are identified.  At 805, the number of segments for aggregation into a single block for compression using a common context (metadata) is determined.  In some examples, the number of segments aggregated is the highest number of segments associated with the same file type (metadata) that does not exceed a maximum size (metadata).  In other examples, the number of segments aggregated is based on the frequency of access for the segments (metadata).”), wherein receiving the metadata includes receiving file type indicators for respective ones of the files to which the data block belongs in the set of filesystems managed by the remote file server (Rao Fig 5, [0045], Fig 7, step 701, identify file type. In particular embodiments, file type may be identified by tags, extensions, embedded identifiers, etc. According to various embodiments, files may be container files or non-container files., Fig 8, [0048], “At 803, file types (metadata) associated with the multiple deduplicated segments are identified.  At 805, the number of segments for aggregation into a single block for compression using a common context (metadata) is determined.  In some examples, the number of segments aggregated is the highest number of segments associated with the same file type (metadata) that does not exceed a maximum size (metadata).  In other examples, the number of segments aggregated is based on the frequency of access for the segments (metadata).”); and 
selectively applying data reduction when storing the data blocks in the persistent block storage managed by the block storage server based, at least in part, on the received metadata (Rao [0029] “Data segment sizes are selected for deduplication based on considerations such as file type, desired deduplication dictionary size, desired reduction ratios, etc. Instead of applying compression to individual files or individual segments, compression (data reduction) is applied across multiple files and multiple segments.  According to various embodiments, a maximum allowable data size is set so that combined compression for multiple data segments across potentially multiple files is not excessively large” [0045], Fig 7, step 701, identify file type. In particular embodiments, file type may be identified by tags, extensions, embedded identifiers, etc. According to various embodiments, files may be container files or non-container files. Fig 8, [0048], “A larger number of these infrequently accessed segments may be aggregated for compression at 807.  A smaller number of frequently accessed segments or even single frequently accessed segments may be compressed using a single context at 809.  In some examples, very frequently access segments are not compressed at all”.  [0049] According to various embodiments, aggregated segments are compressed using a single compression context at 811 (data reduction-based file type (metadata)).  In some examples, the compression algorithm applied may be file type specific (data reduction-based file type (metadata)).  Embodiments, a compressor algorithm examines patterns across multiple segments that may span multiple files to determine frequently occurring patterns.” see also Fig 7).
Examiner Note: The instructions and the complete implementation performed by the reference Rao of “performing efficient compression and deduplication of data segments” is done using a system and/or device interface which is typically configured to send and receive data packets or data segments over a network ([0051]) which read on a “a remote file server from which data blocks and metadata are received by a block-storage server”.
However, Ben Dayan et al. teaches selectively applying data reduction when storing the data blocks in the persistent block storage managed by the block storage server based, at least in part, on the received metadata (“[0019], “A client process 212 may read data from storage and/or write data to storage in the course of performing its primary function.”, Fig 3, [0023-0025], [0028], the physical storage is organized into a plurality of distributed failure resilient address spaces (DFRASs) 518,” see also [0046], “(“the journal is saved to the DFRAS. If possible, the first block written may be compressed to fit the journal,”, the Memory & Processing resources represent the remote file server and the plurality of DFRASs represent the persistent block storage managed by the block-storage server SSDs 308).  
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Rao et al. (compression and deduplication) with Ben Dayan et al. (data storage systems) to include selectively applying data reduction when storing the data blocks in the persistent block storage managed by the block storage server based, at least in part, on the received metadata.  This would have facilitated block awareness for managing virtualized environments.  See Ben Dayan et al. Paragraph(s) 4.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data storage.  
16.	Regarding claim 3, Rao teaches the invention as claimed in claim 2 above and further teaches wherein each of a plurality of known file types is associated with a corresponding degree of data reduction (Rao Fig 5, Fig 7,  [0023], compression ratio, [0028]-[0030] reduction ratios based file types, more specifically see Fig 4A, [0039]-[0040], Fig 7, [0045]) ; and wherein selectively applying data reduction includes determining a known file type for each of a set of the data blocks received from the remote file server and selectively applying the corresponding degree of data reduction thereto (Rao Fig 7, [0023], compression ratio, [0028]-[0030] reduction ratios based file types, more specifically see Fig 4A, [0039]-[0040], Fig 7, [0045]).

17.	Regarding claim 7, Rao and Dayan teach the invention as claimed in claim 2 above and further Rao teaches wherein the file type indicators include file extensions (Rao Fig 4A, [0039], Fig 5, [0042]).  

18.	Regarding claim 8, Rao and Dayan teach the invention as claimed in claim 2 above and further Rao teaches wherein selectively applying data reduction includes selectively applying data compression based, at least in part, on the received metadata (Rao [0029] “Data segment sizes are selected for deduplication based on considerations such as file type, desired deduplication dictionary size, desired reduction ratios, etc. Instead of applying compression to individual files or individual segments, compression is applied across multiple files and multiple segments.  According to various embodiments, a maximum allowable data size is set so that combined compression for multiple data segments across potentially multiple files is not excessively large”. Fig 8, [0048], “A larger number of these infrequently accessed segments may be aggregated for compression at 807.  A smaller number of frequently accessed segments or even single frequently accessed segments may be compressed using a single context at 809.  In some examples, very frequently access segments are not compressed at all”.  [0049] According to various embodiments, aggregated segments are compressed using a single compression context at 811.  In some examples, the compression algorithm applied may be file type specific.  In particular embodiments, a compressor algorithm examines patterns across multiple segments that may span multiple files to determine frequently occurring patterns.” see also Fig 7).  

19.	Regarding claim 9, Rao and Dayan teach the invention as claimed in claim 8 above and further Rao teaches wherein selectively applying data compression includes selectively: 
	refraining from applying data compression to a first set of data blocks belonging to files whose metadata includes file type indicators that belong to a first class and applying data compression to a second set of data blocks belonging to files whose metadata includes file type indicators that belong to a second class (Rao [0023], FIG. 6 illustrates a technique for delayering a container file, [0041], [0043], [0050], more specifically see Fig 7, File A container of non-container (different class of file)).  

20.	Regarding claim 10, Rao and Dayan teach the invention as claimed in claim 8 above and further Rao teaches wherein selectively applying data compression includes applying a varying degree of data compression to data blocks based, at least in part, on their respective file types, as determined by reading the file type indicators of the metadata of the files to which the data blocks belong (Rao [0023], compression ratio, [0028]-[0030] reduction ratios based file types, more specifically see Fig 4A, [0039]-[0040], Fig 7, [0045]).

21.	Regarding claim 11, Rao and Dayan teach the invention as claimed in claim 10 above and further Rao teaches wherein applying the varying degree of compression to data blocks is further based on a current system load of the block-storage server (Rao [0022]).

22.	Regarding claim 12, Rao and Dayan teach the invention as claimed in claim 2 above and further Rao teaches wherein selectively applying data reduction includes selectively applying block deduplication based, at least in part, on the received metadata (Rao [0029] “Data segment sizes are selected for deduplication based on considerations such as file type, desired deduplication dictionary size, desired reduction ratios, etc. Instead of applying compression to individual files or individual segments, compression is applied across multiple files and multiple segments.  According to various embodiments, a maximum allowable data size is set so that combined compression for multiple data segments across potentially multiple files is not excessively large”. Fig 8, [0048], “A larger number of these infrequently accessed segments may be aggregated for compression at 807.  A smaller number of frequently accessed segments or even single frequently accessed segments may be compressed using a single context at 809.  In some examples, very frequently access segments are not compressed at all”.  [0049] According to various embodiments, aggregated segments are compressed using a single compression context at 811.  In some examples, the compression algorithm applied may be file type specific.  In particular embodiments, a compressor algorithm examines patterns across multiple segments that may span multiple files to determine frequently occurring patterns.” see also Fig 7).

23.	Regarding claim 13, Rao and Dayan teach the invention as claimed in claim 12 above and further Rao teaches wherein selectively applying block deduplication includes selectively: refraining from applying block deduplication to a first set of data blocks belonging to files whose metadata includes file type indicators that belong to a first class and applying block deduplication to a second set of data blocks belonging to files whose metadata includes file type indicators that belong to a second class (Rao [0023], FIG. 6 illustrates a technique for delayering a container file, [0041], [0043], [0050], more specifically see Fig 7, File A container or non-container (different class of file)).

24.	Regarding claim 14, Rao and Dayan teach the invention as claimed in claim 12 above and further Rao teaches wherein selectively applying block deduplication includes selectively:  - 27 -DEH/BDR/MABAttorney Docket No.: refraining from applying block deduplication to a first set of data blocks belonging to files whose metadata indicates file sizes larger than a threshold size and applying block deduplication to a second set of data blocks belonging to files whose metadata indicates file sizes smaller than the threshold size (Rao [0029], claim 1).  

25.	Regarding claims 15 and 22, those claims recite a system performs the method of claim 1 and 21 and are rejected under the same rationale.

26.	Regarding claim 16, this claim recites a computer program product comprising a non-transitory computer-readable storage medium storing instruction, which, when executed by a file server, cause the file server to performs the method of claim 1 and is rejected under the same rationale.

27.	Regarding claim 21, Rao and Dayan teach the invention as claimed in claim 2 above and further Dayan teaches wherein the filesystems managed by the remote file server include inodes for the respective ones of the files to which the data blocks belong, and wherein the inodes for the respective ones of the files to which the data blocks belong store the file type indicators for the respective ones of the files to which the data blocks belong on the remote file server ([0024], “(“the physical storage is organized into a plurality of distributed failure resilient address spaces (DFRASs) 518. Each of which comprises a plurality of chunks 310, which in turn comprises a plurality of blocks 312,” [0040], “(“extent ID is based on the inode ID and an offset (e.g., 1 MB) within the file,””).

28.	Regarding claim 23, Rao and Dayan teach the invention as claimed in claim 12 above and further Rao teaches wherein the selectively applying data reduction when storing the data blocks in the persistent block storage managed by the block-storage server is further based on the file type indicators for respective ones of the files to which the data blocks belong in the set of filesystems managed by the remote file server (Rao [0029] “Data segment sizes are selected for deduplication based on considerations such as file type, desired deduplication dictionary size, desired reduction ratios, etc. Instead of applying compression to individual files or individual segments, compression (data reduction) is applied across multiple files and multiple segments.  According to various embodiments, a maximum allowable data size is set so that combined compression for multiple data segments across potentially multiple files is not excessively large” [0045], Fig 7, step 701, identify file type. In particular embodiments, file type may be identified by tags, extensions, embedded identifiers, etc. According to various embodiments, files may be container files or non-container files. Fig 8, [0048], “A larger number of these infrequently accessed segments may be aggregated for compression at 807.  A smaller number of frequently accessed segments or even single frequently accessed segments may be compressed using a single context at 809.  In some examples, very frequently access segments are not compressed at all”.  [0049] According to various embodiments, aggregated segments are compressed using a single compression context at 811 (data reduction-based file type (metadata)).  In some examples, the compression algorithm applied may be file type specific (data reduction-based file type (metadata)).  Embodiments, a compressor algorithm examines patterns across multiple segments that may span multiple files to determine frequently occurring patterns.” see also Fig 7).  


Respond to Amendments and Arguments
29.	 Applicant has amended the independent claims 2, 15 and 16 to recite new features and argued that the cited reference in isolation does not disclose the claimed invention.
Examiner presents the following responses to Applicant’s arguments:
	With respect to applicant’s arguments, Applicant’s remarks to claims have been fully considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment presented above, 35 USC § 103. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169